DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 02/08/2021. Claim 1 is independent claims. Claim 14 has been cancelled. Claims 1-13 and 15 have been examined and rejected in the current patent application. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 12 and 15 are objected to because of the following informalities: 
Dependent claim 12 contains a typo error including a missing end period at the end of the claim language. Appropriate correction is required.

It is uncertain that claim 15 is dependent claim of independent claim 1 or it is an independent claim. Appropriate correction is required (i.e. cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form) and no new matter should be introduced. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 101 
The amendments to claim 15, submitted on 02/08/2021 by the Applicant(s), has been approved by the Office, and the rejection under 35 U.S.C. § 101 to claim 15 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 7, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2016/0328141 A1, hereinafter Fan) in view of Jung et al. (US 2018/0248990 A1, hereinafter Jung) and further in view of Foote (US 2014/0092021 A1, hereinafter Foote). 

Regarding independent claim(s) 1, Fan discloses a method for a virtual keyboard, the method being characterized in that it comprises the steps of: defining (301) at least one geometric shape (reads on Para 0041 and Fig. 3A, FIG. 3A shows an example of the graphical representation 310 of a text input region. As shown, the shape of the graphical representation 310 in this example is a circle. In the shown example, the predefined positions for text input and/or function setting are located along the border of the graphical representation 310); and placing (302), along the outline of the geometric shape, a plurality of character icons corresponding to alphanumeric characters (reads on Para 0053 & 0058 and Fig. 3A & 4-5, in FIGS. 3A and 4, the position 3152 is associated with four candidate characters, namely, "2," "A," "B" and "C." after the user touches the position 3153 , the associated candidate characters "3," "D," "E," and "F" are displayed in a list 510). 
Although, Fan discloses a text input mechanism that allow a user to input text on electronic devices with touch-sensitive surfaces, (see Abstract and Fig. 3A & 4-5). 
However, Fan does not appear to specifically discloses wherein generating (303), at least one line, crossing said geometric shape, and having at least two crossing points with said at least one geometric shape and with two of its character icons per line, which are thereby designated as currently highlighted character icons; assigning (304) said two character icons to two distinct keys on a controller (200); automatically, successively (305) highlighting pairs of said character icons; awaiting (306) a user input designating either of the two character icons currently highlighted.
In the same field of endeavor, Jung discloses wherein generating (303), at least one line, crossing said geometric shape, and having at least two crossing points with (reads on Para 0037 and Fig. 4A,  the rotation sensing unit 11 may sense a rotation direction of the bezel (e.g., a counterclockwise direction RDl or a clockwise direction RD2) and a rotation angle RA of the bezel. Fig. 4A discloses a character selection mechanism that provides a line crossing the geometric shape (e.g. circular) that includes two crossing points (e.g. PT) with the geometric shape and two character icons (e.g. 7 and 12) and the two character icons (e.g. 7 and 12) are indicated as highlighted as the two character icons (e.g. 7 and 12) are shown with round graphical indicator around each of the two character icons (e.g. 7 and 12), as shown in Fig. 4A). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the circular text input mechanism of Fan in order to have incorporated the circular character selection mechanism, as disclosed by Jung, into the circular text input mechanism of Fan since both of these mechanisms are directed to circular character input graphical user interfaces mechanisms and by incorporating the teachings of Jung into Fan would produce a mechanism for selecting a displayed character, as disclosed by Jung, (see Figure 4A-4B). 
However, the combination of Fan and Jung does not appear to specifically discloses wherein assigning (304) said two character icons to two distinct keys on a controller (200); automatically, successively (305) highlighting pairs of said character icons; awaiting (306) a user input designating either of the two character icons currently highlighted.
(reads on Para 0021-0022 and Fig. 1 & 2B-3, the keys highlighted on the display 124 may be based on this mapping. By pressing the appropriate section key 150 on the remote 140, the user selects the corresponding section of the keyboard display 200. The on-screen keyboard display 200 includes selected section 204, with the corresponding keys highlighted. Each key in the selected section includes the text character and a remote key identifier corresponding to a key on the remote control 140); automatically, successively (305) highlighting pairs of said character icons (reads on Para 0021-0022 and Fig. 1 & 2B-3, the keys highlighted on the display 124 may be based on this mapping. By pressing the appropriate section key 150 on the remote 140, the user selects the corresponding section of the keyboard display 200. The on-screen keyboard display 200 includes selected section 204, with the corresponding keys highlighted. Each key in the selected section includes the text character and a remote key identifier corresponding to a key on the remote control 140); and awaiting (306) a user input designating either of the two character icons currently highlighted (reads on Para 0021-0022 and Fig. 1 & 2B-3, the keys highlighted on the display 124 may be based on this mapping. By pressing the appropriate section key 150 on the remote 140, the user selects the corresponding section of the keyboard display 200. The on-screen keyboard display 200 includes selected section 204, with the corresponding keys highlighted. Each key in the selected section includes the text character and a remote key identifier corresponding to a key on the remote control 140). 


Regarding dependent claim(s) 2, the combination of Fan, Jung and Foote discloses the method as in claim 1. Fan further discloses wherein said geometric shape is present in the final output image (reads on Para 0053 & 0058 and Fig. 3A & 4-5, in FIGS. 3A and 4, the position 3152 is associated with four candidate characters, namely, "2," "A," "B" and "C." after the user touches the position 3153, the associated candidate characters "3," "D," "E," and "F" are displayed in a list 510). 

Regarding dependent claim(s) 3, the combination of Fan, Jung and Foote discloses the method as in claim 1. Fan further discloses wherein said geometric shape is a closed geometric shape, which is a space that is totally enclosed by lines, or unbroken contours (reads on Para 0041 and Fig. 3A, FIG. 3A shows an example of the graphical representation 310 of a text input region. As shown, the shape of the graphical representation 310 in this example is a circle. In the shown example, the predefined positions for text input and/or function setting are located along the border of the graphical representation 310). 

Regarding dependent claim(s) 4, the combination of Fan, Jung and Foote discloses the method as in claim 1. Fan further discloses wherein the closed geometric shape is a convex polygon or a circle or an ellipse (reads on Para 0041 and Fig. 3A, FIG. 3A shows an example of the graphical representation 310 of a text input region. As shown, the shape of the graphical representation 310 in this example is a circle. In the shown example, the predefined positions for text input and/or function setting are located along the border of the graphical representation 310). 

Regarding dependent claim(s) 7, the combination of Fan, Jung and Foote discloses the method as in claim 1. Jung further discloses wherein said at least one line is a virtual line or a line explicitly visible in the final output image (reads on Para 0037 and Fig. 4A, the rotation sensing unit 11 may sense a rotation direction of the bezel (e.g., a counterclockwise direction RD1 or a clockwise direction RD2) and a rotation angle RA of the bezel. Fig. 4A discloses a character selection mechanism that provides a line crossing the geometric shape (e.g. circular) that includes two crossing points (e.g. PT) with the geometric shape and two character icons (e.g. 7 and 12) and the two character icons (e.g. 7 and 12) are indicated as highlighted as the two character icons (e.g. 7 and 12) are shown with round graphical indicator around each of the two character icons (e.g. 7 and 12), as shown in Fig. 4A).

Regarding dependent claim(s) 11, the combination of Fan, Jung and Foote discloses the method as in claim 1. Foote further discloses wherein said highlighted character icons are drawn in a color corresponding to color buttons (221-224) of the controller (200) as assigned (reads on Para 0021-0022 and Fig. 1 & 2B-3, the mapping is a file that associates the section keys 202 with corresponding sections in the keyboard display 200. The keys highlighted on the display 124 may be based on this mapping. By pressing the appropriate section key 150 on the remote 140, the user selects the corresponding section of the keyboard display 200. In one embodiment of the claimed subject matter, the section keys 150 are each a different color. In such an embodiment, each highlighted key is displayed using the color of the corresponding section key). 

Regarding dependent claim(s) 13, the combination of Fan, Jung and Foote discloses the method as in claim 1. Jung further discloses wherein said automatic highlighting is effected by rotating said line about a center point while the character icons, aligned along the outline of the geometric shape, remain stationary (reads on Para 0037 and Fig. 4A-4B, the rotation sensing unit 11 may sense a rotation direction of the bezel (e.g., a counterclockwise direction RD1 or a clockwise direction RD2) and a rotation angle RA of the bezel. Fig. 4A discloses a character selection mechanism that provides a line crossing the geometric shape (e.g. circular) that includes two crossing points (e.g. PT) with the geometric shape and two character icons (e.g. 7 and 12) and the two character icons (e.g. 7 and 12) are indicated as highlighted as the two character icons (e.g. 7 and 12) are shown with round graphical indicator around each of the two character icons (e.g. 7 and 12) and allows a user to rotate the line from crossing point (e.g. 7) to crossing point (e.g. 1) while the character icons provided in the geometric shape remains static, as shown in Fig. 4A and 4B respectively).

Regarding claim(s) 15, claim 15 is a computer readable non-transitory storage medium claim respectively that corresponds to the method of claim 1. Therefore, claim 15 is rejected for at least the same reasons as the method of claim 1. 

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2016/0328141 A1, hereinafter Fan) in view of Jung et al. (US 2018/0248990 A1, hereinafter Jung) in view of Foote (US 2014/0092021 A1, hereinafter Foote), as applied in claim 1, and further in view of Englerth (US 2008/0284782 A1, hereinafter Englerth). 

Regarding dependent claim(s) 5, the combination of Fan, Jung and Foote discloses the method as in claim 1. However, the combination of Fan, Jung and Foote does not appear to specifically disclose wherein there are at least two geometric shapes. 
In the same field of endeavor, Englerth discloses wherein there are at least two geometric shapes (reads on Para 0050 and Fig. 5, in this display mode, the character sets 03 and 06 are simultaneously displayed arranged as concentric circles).
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the remote control 

Regarding dependent claim(s) 6, the combination of Fan, Jung, Foote and Englerth discloses the method as in claims 1 and 5. Englerth further discloses wherein the two geometric shapes have the same or similar shape while one is located within the other (reads on Para 0050 and Fig. 5, in this display mode, the character sets 03 and 06 are simultaneously displayed arranged as concentric circles).

Regarding dependent claim(s) 9, the combination of Fan, Jung, Foote and Englerth discloses the method as in claims 1 and 5. Jung further discloses wherein each geometric shape has its own associated line denoting highlighted character icons (reads on Para 0037 and Fig. 4A,  the rotation sensing unit 11 may sense a rotation direction of the bezel (e.g., a counterclockwise direction RDl or a clockwise direction RD2) and a rotation angle RA of the bezel. Fig. 4A discloses a character selection mechanism that provides a line crossing the geometric shape (e.g. circular) that includes two crossing points (e.g. PT) with the geometric shape and two character icons (e.g. 7 and 12) and the two character icons (e.g. 7 and 12) are indicated as highlighted as the two character icons (e.g. 7 and 12) are shown with round graphical indicator around each of the two character icons (e.g. 7 and 12), as shown in Fig. 4A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2016/0328141 A1, hereinafter Fan) in view of Jung et al. (US 2018/0248990 A1, hereinafter Jung) in view of Foote (US 2014/0092021 A1, hereinafter Foote), as applied in claim 1, in view of Englerth (US 2008/0284782 A1, hereinafter Englerth) and further in view of Park et al. (US 2007/0296704 A1, hereinafter Park). 

Regarding dependent claim(s) 8, the combination of Fan, Jung and Foote and Englerth discloses the method as in claims 1 and 5. However, the combination of Fan, Jung, Foote and Englerth does not appear to specifically disclose wherein a single line, denoting highlighted character icons, is associated with two geometric shapes. 
In the same field of endeavor, Park discloses wherein a single line, denoting highlighted character icons, is associated with two geometric shapes (reads on Para 0035 & 0037 and Fig. 1 & 3B, the virtual wheel keypad 30 may include at least two tracks 32, and the tracks 32 are disposed in a wheel form adjacent to each other. The screen highlight 40 is located at a specific position (for example, in the center) on the virtual wheel keypad 30, and indicates that a virtual key 31 therein may be selected).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the remote control concentric circles character input selection mechanism of Fan, Jung, Foote and Englerth in order to have incorporated the multi-wheel keypad highlight mechanism, as . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2016/0328141 A1, hereinafter Fan) in view of Jung et al. (US 2018/0248990 A1, hereinafter Jung) in view of Foote (US 2014/0092021 A1, hereinafter Foote), as applied in claim 1, in view of Englerth (US 2008/0284782 A1, hereinafter Englerth) and further in view of Fujiwara (US 2014/0181750 A1, hereinafter Fujiwara). 

Regarding dependent claim(s) 10, the combination of Fan, Jung, Foote and Englerth discloses the method as in claims 1, 5 and 9. However, the combination of Fan, Jung, Foote and Englerth does not appears to specifically disclose wherein there is more than one line arranged at right angle or a different angle with respect to each other. 
In the same field of endeavor, Fujiwara discloses wherein there is more than one line arranged at right angle or a different angle with respect to each other (reads on Para 0078-0086 and Fig. 4A, the control section 16 causes a cursor line 22a in the horizontal direction (the row direction of the matrix of the icons 21; the control section 16 causes a cursor line 22b in the vertical direction (the column direction of the matrix of the icons 21).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the remote control concentric circles character input selection mechanism of Fan, Jung, Foote and Englerth in order to have incorporated the cursor line selection mechanism, as disclosed by Fujiwara, into the remote control concentric circles character input selection mechanism of Fan, Jung, Foote and Englerth since these mechanisms are directed to graphical object selection user interface mechanisms and by incorporating the teachings of Fujiwara into Fan, Jung, Foote and Englerth would produce a mechanism for providing a cursor line 22a in the horizontal direction and a cursor line 22b in the vertical direction, as disclosed by Fujiwara, (see Para 0078-0086 and Fig. 4A). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2016/0328141 A1, hereinafter Fan) in view of Jung et al. (US 2018/0248990 A1, hereinafter Jung) in view of Foote (US 2014/0092021 A1, hereinafter Foote), as applied in claim 1, and further in view of Park et al. (US 2007/0296704 A1, hereinafter Park). 

Regarding dependent claim(s) 12, the combination of Fan, Jung and Foote discloses the method as in claim 1. However, the combination of Fan, Jung and Foote does not appear to specifically disclose wherein said automatic highlighting is effected 
In the same field of endeavor, Park discloses wherein said automatic highlighting is effected by moving said character icons on the respective geometric shape while the line remains stationary (reads on Para 0038 and Fig. 1, the virtual wheel keypad 30 may rotate in the clockwise or counter-clockwise direction corresponding to the rotation of the wheel key 21. At this moment, the screen highlight 40 does not rotate but remains in a fixed position). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the remote control character input selection mechanism of Fan, Jung and Foote in order to have incorporated the multi-wheel keypad highlight mechanism, as disclosed by Park, into the remote control character input selection mechanism of Fan, Jung and Foote since these mechanisms are directed to circular character input graphical user interface mechanisms and by incorporating the teachings of Park into Fan, Jung and Foote would produce a mechanism for providing a virtual wheel keypad that includes two tracks and a screen highlight indicator located among the two tracks of the virtual wheel keypad, as disclosed by Park, (see Para 0035 & 0037 and Fig. 1 & 3B). 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claim 15 and the cancellation of claim 14.  

Regarding independent claim 1, the Applicant(s) alleges that the combination of Fan et al. (Pub No. US 2016/0328141 A1, hereinafter Fan) in view of Jung et al. (Pub No. US 2018/0248990 A1, hereinafter Jung) in view of Foote (Pub No. US 2014/0092021 A1, hereinafter Foote) does not discloses or suggests “...generating (303), at least one line, crossing said geometric shape, and having at least two crossing points with said at least one geometric shape and with two of its character icons per line, which are thereby designated as currently highlighted character icons; assigning (304) said two character icons to two distinct keys on a controller (200); automatically, successively (305) highlighting pairs of said character icons; awaiting (306) a user input designating either of the two character icons currently highlighted…”. 
Contrary to Applicant’s arguments, Fan discloses a character entry mechanism that provides a graphical representation 310 of a text input region and the shape of the graphical representation 310 in this example is a circle and the predefined positions for text input and/or function setting are located along the border of the graphical representation 310 and the candidate characters (numerical digits and Latin letters in this example) associated with the predefined positions 3152 ... 3159 are displayed and in response to the touch on a predefined position, in step 230, one of the candidate characters associated with that position is selected to be input into the electronic device, (see Para and Fig. 3 & 4). 
In the same field of circular-based character entry mechanism, Jung discloses a circular character (e.g. 1-12) entry mechanism that provides a line (e.g. dashed line) crossing the circular shape interface from character 7 to character 12 and two crossing point with character 7 and character 12 which both characters (e.g. character 7 and 
Thus, a person of ordinary skill in the art would have been motivated to combine the circular-based character entry mechanism of Fan and the circular-based character entry selection mechanism of Jung in order to present a user with a circular character entry user interface to simultaneously select two characters from the presented circular character entry user interface at the same time, as disclosed by Jung, (see Figure 4A). 
In the same field of character entry mechanism, Foote discloses an on-screen character entry with a remote control mechanism that provides an on-screen keyboard display 200 that includes a number of keys, including five highlighted keys 202 and each highlighted key 202 also corresponds to one of the section keys 150 on the remote control 140 and the user selects the corresponding section of the keyboard display 200 by pressing the appropriate section key 150 on the remote 140, (see Para 0015, 0017 & 0021-0022 and Fig. 2A-2B). 
Thus, a person of ordinary skill in the art would have been motivated to combine the circular-based character entry selection mechanism of Fan and Jung the on-screen character entry with a remote control mechanism of Foote in order to present an on-screen character entry user interface with highlighted character keys mapped to keys on the remote control and allow a user to select the highlighted character keys presented on-screen character entry user interface by pressing an appropriate key on the remote control corresponding to the highlighted character keys presented on-screen character entry user interface, as disclosed by Foote. 

Applicant states that dependent claims 2-13 and 15 recites all the limitations of the independent claim 1, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Fan in view of Jung and further in view of Foote are still considered to teach independent claim 1. Consequently, dependent claims 2-13 and 15 are rejected.   

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 2143